Cite as 2013 Ark. 378

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-11-488

                                                    Opinion Delivered October   3, 2013

LAMAR BORIS DAVIS                                   PRO SE APPEAL FROM THE
                                APPELLANT           JEFFERSON COUNTY CIRCUIT
                                                    COURT, 35CV-11-63, HON. JODI
V.                                                  RAINES DENNIS, JUDGE

RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION                            APPEAL DISMISSED.
                       APPELLEE


                                        PER CURIAM


       On July 31, 2011, appellant Lamar Boris Davis, an inmate incarcerated in the Arkansas

Department of Correction (ADC) at a facility in Jefferson County, filed a pro se petition for writ

of habeas corpus in the Jefferson County Circuit Court. The circuit court denied the petition,

and appellant lodged this appeal.

       We dismiss the appeal because the Jefferson County Circuit Court can no longer grant

the relief requested by appellant. An appeal from an order that denied a petition for

postconviction relief, including a petition for writ of habeas corpus, will not be permitted to go

forward where it is clear that the appellant could not prevail. Wilencewicz v. Hobbs, 2012 Ark. 230

(per curiam); Fudge v. Hobbs, 2012 Ark. 80 (per curiam).

       Any petition for writ of habeas corpus to effect the release of a prisoner is properly

addressed to the circuit court in the county in which the prisoner is held in custody, unless the

petition is filed pursuant to Act 1780 of 2001. Wilencewicz, 2012 Ark. 230; Davis v. Hobbs, 2012

Ark. 167 (per curiam). Appellant’s petition was not filed under Act 1780, and the public records
                                      Cite as 2013 Ark. 378

of the ADC confirm that appellant is now incarcerated in a facility in Lincoln County.

       A circuit court does not have jurisdiction to release on a writ of habeas corpus a prisoner

not in custody in that court’s jurisdiction. Chestang v. Hobbs, 2011 Ark. 404 (per curiam);

Buckhanna v. Hobbs, 2011 Ark. 119 (per curiam). When a prisoner who seeks habeas relief is

transferred to a facility in a different county, the circuit court in the county where the prisoner

was previously incarcerated no longer has jurisdiction to issue and make a returnable writ.

Wilencewicz, 2012 Ark. 230. Although the Jefferson County Circuit Court may have retained

subject-matter jurisdiction, it does not retain personal jurisdiction over the person in whose

custody the prisoner is detained, and an order by that court will not act to effect his release. Id.

This court will dismiss an appeal of the denial of a petition for writ of habeas corpus where the

appellant is no longer incarcerated in the county where his petition was filed because the court

can no longer grant the relief sought. Id.

       Appeal dismissed.

       Lamar Boris Davis, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., and Adrienne Woods,

Law Student Admitted to Practice Pursuant to Rule XV of the Rules Governing Admission to

the Bar of the Supreme Court under the supervision of Darnisa Evans Johnson, Deputy Att’y Gen.,

for appellee.




                                                 2